Citation Nr: 0740317	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
osteoarthritis.

2.  Entitlement to service connection for a right shoulder 
condition, to include impingement and history of 
elastofibroma.

3.  Entitlement to service connection for cervical spine disc 
herniation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  At the time of the hearing, the 
veteran submitted additional evidence with a corresponding 
waiver of agency of original jurisdiction consideration.

The issue of entitlement to service connection for bilateral 
knee osteoarthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be informed if any further action on his part is required.


FINDINGS OF FACT

1.  The veteran does not have a right shoulder condition, to 
include impingement and history of elastofibroma, that is the 
result of a disease or injury in service.

2.  The veteran does not have cervical spine disc herniation 
that is the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder condition, to include 
impingement and history of elastofibroma, was not incurred in 
or aggravated by active service and arthritis may not be 
presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's cervical spine disc herniation was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

Prior to the initial adjudication of the veteran's claims, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Since the Board has concluded that the preponderance 
of the evidence is against the claims for service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The veteran was afforded a VA medical examination in 
September 2006 to obtain an opinion as to whether his right 
shoulder condition can be directly attributed to service.  
Further examination or opinion is not needed on the right 
shoulder claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

With regard to the veteran's claim for cervical spine disc 
herniation, VA has not afforded him an examination.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" regarding his 
cervical spine, is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligation under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

The veteran alleges that his current right shoulder and 
cervical spine disabilities are the result of hard labor 
during his time in service.  Specifically, the veteran stated 
that carrying 200-pound shells from the 108 Howitzer on his 
shoulders on rough terrain caused these conditions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record establishes that the veteran has 
current diagnoses of transverse spurs with degenerative 
changes involving the disc spaces C5-6 and C6-7 and a right 
shoulder elastofibroma.  Thus, the first requirement under 
Hickson is conceded.

Review of the veteran's service medical records does not 
indicate that the veteran had any complaints of or treatment 
for neck or right shoulder pain.  The veteran's service 
enlistment and service separation examinations noted the 
veteran's spine and musculoskeletal system to be normal.  See 
Standard Form (SF) 88, November 12, 1968; SF 88, October 11, 
1970.  The veteran himself indicated that he did not suffer 
from a painful or "trick" shoulder or back trouble of any 
kind.  See SF 89, November 12, 1968.  The evidence of record 
also fails to establish that the veteran sought medical 
treatment for either of these conditions within one year of 
discharge from service.

The medical evidence submitted following the veteran's 
discharge from service does not begin to document the 
veteran's disabilities until 1987 for the veteran's cervical 
spine, and 2004 for the veteran's right shoulder.  In July 
1987, the veteran was seen with complaints of neck pain after 
he was hit on the top of the head by a garage door.  See 
University Hospital treatment note, July 1, 1987.  There was 
no indication that the veteran suffered from a neck or 
cervical spine disorder prior to the garage door injury.  In 
February 2004, the veteran was first treated for a right 
shoulder mass, which upon excision was determined to be an 
elastofibroma.  See Des Peres Hospital note, February 23, 
2004.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest right shoulder and 
neck pain complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claims that the veteran had injuries in service that 
resulted in chronic disabilities or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing right 
shoulder and neck pain complaints, symptoms, or findings for 
17 years (neck) and 34 years (right shoulder) between the 
period of active duty and the medical reports dated in 1987 
and 2004, respectively, is itself evidence which tends to 
show that these disabilities did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only medical evidence in favor of the veteran's claims is 
a statement by David Stronsky, M.D., that indicated the 
veteran had been seen, evaluated and treated by his office 
for right shoulder and neck pain in September 2004.  It was 
noted that the veteran was a retired policeman who was four 
months post decompression of the dominant right shoulder for 
impingement symptoms.  He also was notable for symptoms 
compatible with a herniated nucleus pulposus at the C5-6 
level on the right, demonstrable on imaging studies.  The 
examiner stated:

"There is a history that the patient 
introduces today of being in the Army 
artillery for two years, in the years 1969 
and 1970, during which time his main job was 
Chief of Section of 8-inch self-propelled 
Howitzers.  He was required to carry 200 
pound+ artillery rounds on his right 
shoulder, carrying approximately ten a day, 
three to four times a week.  It is felt that 
depending on his complaints at that time, 
certainly this could have something to do 
with his current symptoms."

See Letter from David Stronsky, M.D., September 20, 2004.

The Board turns its attention to the concluding line of Dr. 
Stronsky's letter.  His statement that the veteran's current 
symptoms "could have something to do with his current 
symptoms" is flawed for two reasons.  The first being that 
the entire statement was based upon the veteran's complaints 
during service.  As noted above, the service medical records 
were completely negative for any complaints of right shoulder 
or neck problems.  Secondly, the Board observes that the 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Dr. Stronsky's opinion was not 
supported by a review of the veteran's claims folder, and as 
noted in the letter, he was merely repeating history provided 
to him by the veteran.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  Thus, the Board does not find Dr. 
Stronsky's statement to be of probative value.

The Board has considered the veteran's and other written 
testimony submitted in support of his arguments that he has 
shoulder and neck disabilities that should be service 
connected.  These statements are not competent evidence of 
diagnoses, nor are they competent evidence of a nexus between 
the claimed conditions and the veteran's service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The remaining evidence of record addressing the question of 
nexus, is the September 2006 VA examination report.  The 
examiner indicated that the veteran's claims folder, to 
include his service medical records, had been reviewed in 
conjunction with the examination.  The examiner noted that in 
May 2004, the veteran was diagnosed with limited abduction of 
the right shoulder with pain and evidence of a tear of the 
rotator cuff and degenerative changes of the 
acromioclavicular joint.  He was subsequently admitted to the 
hospital for an open rotator cuff repair and excision of a 
lipoma from the right side of the back.  The operation 
included a finding of arthritis in the acromioclavicular 
joint with excision of the distal clavicle and impingement of 
the right shoulder, which was treated with an acromioplasty.  
No rotator cuff tears were identified.  The examiner 
concluded that it was less likely than not that the veteran's 
military service would have caused a degenerative condition 
of the right shoulder which was not treated until the veteran 
was 60 years old, some 34 years after he left the military.  
See VA examination report, September 26, 2006.

The examiner was also asked to comment on whether the 
diagnosis of an elastofibroma under the right scapula was 
related to carrying artillery in the service.  Again, the 
examiner noted that the veteran had not been seen with any 
complaints of a shoulder condition while in the military.  It 
was noted that Dr. Stronsky had provided a nexus opinion 
connecting the elastofibroma with military service, but that 
no rationale was provided as to how that could be possible.  
The examiner explained that elastofibromas were benign, slow 
growing, connective tissue tumors that most often occurred in 
the area beneath the scapula in elderly patients.  The 
etiology and cause were not clear, but prevalence suggested 
that persons performing manual labor involving the shoulder 
girdle might be causative in the development.  It was 
suggested that repeated trauma due to mechanical friction of 
the scapula against the ribs is a process to cause the 
problem.  Id.

The examiner concluded that based upon review of the records, 
the likely etiology of the right shoulder elastofibroma would 
be as noted in the explanation above, being that of 
repetitive activity to the scapulothoracic area.  In that the 
service medical record was silent for any shoulder complaints 
while in the military, it was less likely than not that the 
elastofibroma was caused by or related to anything in the 
military.  Id.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the September 2006 VA examination report to be the most 
persuasive.  There was no evidence of any complaints of 
shoulder or neck pain for many years after service.  This can 
be construed as negative evidence that these conditions began 
in service or that degenerative changes were present within 
the first postservice year so as to support a grant of 
service connection on a presumptive basis.  There is no 
credible nexus opinion to support the veteran's claims.  The 
VA examiner thoroughly reviewed the veteran's claims folders 
in conjunction with the examination and after providing sound 
reasons and bases, found the veteran's shoulder disorder not 
to be related to service.  The Board concurs and the 
veteran's claim fails.  With regard to the veteran's cervical 
spine claim, the lack of evidence of in-service complaints 
and the non-persuasive and unsupported opinion of Dr. 
Stronsky require that the veteran's claim must fail.  See 
Hickson, supra.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as is stated above, 
the preponderance of the evidence is against the veteran's 
claims, and the doctrine is not for application.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a right shoulder 
condition, to include impingement and history of 
elastofibroma, is denied.

Entitlement to service connection for cervical spine disc 
herniation is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim of 
entitlement to service connection for bilateral knee 
osteoarthritis.

The Board notes that the veteran was afforded a VA 
examination in March 2005 to determine the nature and 
etiology of the veteran's bilateral knee disabilities.  This 
VA examination was inadequate for several reasons.  Most 
importantly, as noted by the veteran's representative, the 
examination was not conducted by a medical doctor, but rather 
by a nurse practitioner.  The claim must be returned for a 
new examination, to be conducted by a medical doctor 
specializing in orthopedics.  VA regulations provide that 
where "the [examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes."  See 38 C.F.R. 
§ 4.2, 19.9 (2007).  Additionally, the March 2005 examination 
report failed to address the veteran's intervening injuries 
since his discharge from service.  As such, a new examination 
must be performed.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a new VA orthopedic examination to 
determine the nature and etiology of the 
veteran's current bilateral knee 
disabilities.  The examiner must be a 
medical doctor who specializes in 
orthopedics.  The examiner must review 
pertinent documents in the veteran's 
claims folder in conjunction with the 
examination, and so state in the 
examination report.  

Specifically, the examiner is asked to 
address the veteran's employment as a 
police office for many years after his 
discharge from service, paying 
particular attention to any intervening 
injuries to the knees.  The examiner is 
requested to state whether it is at 
least as likely as not that the 
veteran's bilateral knee disabilities 
are the result of a disease or injury in 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


